Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 26, 2015

                                         No. 04-15-00377-CV

                                 IN RE Marjorie Mae WELLMAN

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On June 23, 2015, relator filed a petition for writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion
will issue at a later date.

           It is so ORDERED on June 26, 2015.



                                                         _________________________________
                                                         Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2015.



                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. PR-07792, styled In the Guardianship of Marjorie Mae Wellman, An
Incapacitated Person, originally filed in the County Court, Wilson County, Texas, the Honorable Richard L.
Jackson presiding.